* Mr. J. Heydenfeldt
[340] delivered the opinion of the Court.
Mr. Ch. J. Murray concurred.
What the appellant calls a fire-clause at the foot of the lease, is not what is generally known as such. This merely qualifies the covenant to return the premises in like good order, etc., at the expiration of the term, by exempting the tenant from liability to restore the house in case it should be destroyed by fire, a. liability which could not have accrued except by special covenant.
. There is certainly nothing in the clause which relieves the tenant from paying rent.
Judgment affirmed, with twenty per cent, damages.